Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 1 of 10. PageID #: 2822




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 UNION HOME MORTGAGE CORP.,                         Case No. 1:20-cv-02690-PAB

                          Plaintiff

 v.                                                 JUDGE PAMELA A. BARKER

 JASON JENKINS, et al.,

                                                    MEMORANDUM OPINION & ORDER
                          Defendants



           This matter is before the Court upon Plaintiff’s Motion to Extend the Preliminary Injunction

as to Defendant Della Torre, filed on August 19, 2021. (Doc. No. 78.) On September 2, 2021,

Defendant filed an Opposition to Plaintiff’s Motion (Doc. No. 82), to which Plaintiff replied on

September 9, 2021. (Doc. No. 84.) For the reasons set forth herein, Plaintiff’s Motion to Extend the

Preliminary Injunction as to Defendant Della Torre (Doc. No. 78) is GRANTED.

      I.      Background

           The Court previously set forth a detailed background of this case in its May 18, 2021

Memorandum Opinion and Order (“May 18th Order”) granting in part and denying in part Plaintiff

Union Home Mortgage Corp.’s (“Plaintiff” or “Union Home”) Motion for a Preliminary Injunction

against Defendant Joseph Della Torre (“Defendant” or “Della Torre”). (See Doc. No. 57 at PageID#

2055-61.) The Court will therefore set out only the background relevant to the instant Motion.

           Della Torre was previously employed as a loan officer by Union Home. (Id. at PageID# 2056.)

As part of his employment, Della Torre entered into an Employee Agreement with Union Home. The

Employee Agreement “contained a non-compete covenant, a confidentiality covenant, a non-
Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 2 of 10. PageID #: 2823




solicitation covenant, and a clause regarding the extension of these provisions in the event of a

violation.” (Id. at PageID# 2057.) Relevant to the instant Motion, Paragraph 4(a) of the Employee

Agreement provided:

       4. a. In the event Employee violates any covenant as set forth herein, the term of all
       covenants contained herein shall automatically be extended for a period of one (1)
       year after the later of (a) the date on which Employee ceases such violation; or (b) the
       date of the entry by a court of competent jurisdiction of any order or judgment
       enforcing such covenant, term or provision . . . .

(Id.) (emphasis added).

       Della Torre officially resigned from Union Home on November 24, 2020 and started working

for CrossCountry Mortgage (“CrossCountry”), a direct competitor of Union Home. (Id. at PageID#

2060.) On December 2, 2020, Union Home filed a Complaint against Della Torre and Jason Jenkins,

another former Union Home loan officer. (Doc. No. 1.) With respect to Della Torre, Union Home set

forth a single count based on his alleged breach of the covenant not to compete in his Employee

Agreement. (Id. at ¶¶ 65-73.) Simultaneously with its Complaint, Union Home filed a Motion for

Preliminary Injunction, seeking to enjoin Della Torre from continuing his employment with

CrossCountry in Rehoboth Beach in violation of the Employee Agreement. (Doc. Nos. 3, 4.)

       On May 5, 2021, the Court held a preliminary injunction hearing during which Della Torre

and Union Home’s National Retail Sales Manager James Ferriter (“Ferriter”) testified and both

parties introduced additional evidence. (Doc. No. 56.) On May 18, 2021, the Court granted in part

and denied in part Union Home’s Motion for Preliminary Injunction. (Doc. No. 57 at PageID# 2084-

85.) The Court declined to enforce the entire non-compete covenant against Della Torre as set forth

in the Employee Agreement, but modified it as follows:

       [T]he Court finds the non-compete covenant of the Employee Agreement should be
       limited and enforced only to preclude Della Torre from soliciting or providing any

                                                  2
Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 3 of 10. PageID #: 2824




       services to customers or prospective customers he serviced while employed by Union
       Home or for which he received confidential information while employed by Union
       Home within 100 miles of Union Home’s former Rehoboth Beach branch office until
       August 28, 2021.

(Id. at PageID# 2078; 2084-85.) In footnote 5 of the Court’s opinion, the Court acknowledged Union

Home’s argument that “the restricted period should be extended to one year from the Court’s order

enforcing the non-compete covenant based on Paragraph 4(a) of Della Torre’s Employee

Agreement.” (Id. at n. 5). At the time of its Order, the Court declined to extend the non-compete

period, observing that:

       Union Home has not presented any evidence that Della Torre violated the modified
       version of the non-compete provision found to be reasonable by the Court. There is
       no evidence that Della Torre has attempted to work with any of his past clients at
       Union Home. . . . As a result, extension of the non-compete period is not warranted.

(Id. at PageID# 2078 n. 5.) Thus, according to the May 18th Order, the Preliminary Injunction against

Della Torre would expire on August 28, 2021. (Id. at PageID# 2084-85.)

       On August 19, 2021, Union Home filed the instant Motion to Extend the Preliminary

Injunction. (Doc. No. 78.) According to Union Home, it “has discovered clear evidence that Della

Torre has not only attempted to work with his former Union Home clients since moving to

CrossCountry, but has actually closed loans for at least four of his Union Home customers at

CrossCountry.” (Id. at PageID# 2558.) Union Home reviewed a list of its customers whose loans

were originated by Della Torre, and who paid off their loans early after Della Torre left Union Home.

(Id. at PageID# 2558-59; Doc. 78-1 at ¶ 3.) Union Home identified four of Della Torre’s prior Union

Home customers who refinanced their loans with CrossCountry. (Id. at PageID# 2559; Doc. 78-1 at

¶¶ 4-7.) Now, Union Home moves the Court to extend its modified version of the non-compete

provision to comport with the year-long restrictive covenant found in Paragraph 4(a) of the Employee


                                                 3
 Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 4 of 10. PageID #: 2825




Agreement. (Doc. No. 78 at PageID# 2560.) In other words, Union Home asks this Court to modify

the expiration date of the Preliminary Injunction against Della Torre from August 28, 2021 to May

18, 2022. (Id.)

          Della Torre filed an Opposition to the Motion on September 2, 2021 (Doc. No. 82), to which

Union Home replied on September 9, 2021. (Doc. No. 84.) The instant Motion to Extend the

Preliminary Injunction as to Defendant Della Torre is ripe for decision.

    II.      Analysis

          Union Home moves to extend the Court’s Preliminary Injunction Order pertaining to Della

Torre from August 28, 2021 through May 18, 2022. (Doc. No. 78 at PageID# 2556.) Union Home

argues that such a modification is in accordance with Paragraph 4(a) of the Employee Agreement

between Union Home and Della Torre. Union Home argues that, based on its review of the customer

spreadsheet data, it is clear that Della Torre “not only attempted to work with his prior Union Home

customers, but actually closed no cash-out refinances for these same customers at CrossCountry—

effectively taking his Union Home customers to CrossCountry.” (Id. at PageID# 2560.) Accordingly,

Union Home argues that Della Torre has violated the Court’s modified non-compete provision and

that the Preliminary Injunction should be extended one year from the date of the Court’s prior order.

(Id.)

          In his Opposition, Della Torre argues: (1) that Union Home fails to establish that it is entitled

to another preliminary injunction because Union Home does not address any of the four factors for

deciding the merits of a preliminary injunction; and (2) that Union Home’s evidence of Della Torre

originating loans at CrossCountry for four of his prior Union Home customers was discoverable at




                                                     4
Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 5 of 10. PageID #: 2826




the time of the hearing for the Preliminary Injunction, and as such, cannot be raised here as “new” in

support of Union Home’s Motion to Extend the Preliminary Injunction. (Doc. No. 82, PageID# 2786.)

       “In general, courts must examine four factors in deciding whether to grant a preliminary

injunction: (1) whether the movant has demonstrated a substantial likelihood of success on the merits,

(2) whether the movant will suffer irreparable injury absent injunction, (3) whether a preliminary

injunction would cause substantial harm to others, and (4) whether the public interest will be served

by an injunction.” Flight Options, LLC v. Int’l Bhd. of Teamsters, Local 1108, 863 F.3d 529, 539-40

(6th Cir. 2017). “These factors are not prerequisites, but are factors that are to be balanced against

each other.” Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

        “‘A trial court’s power to modify [an injunction], like the power over all its orders, is

inherent.’” Yolton v. El Paso Tenn. Pipeline Co., No. 02-75164, 2007 WL 3037709, at *2 (E.D. Mich.

Oct. 17, 2007) (quoting Sierra Club v. U.S. Army Corp of Eng’rs, 732 F.2d 253, 256 (2d Cir. 1984)).

“When modifying a preliminary injunction, a court is charged with the exercise of the same discretion

it exercised in granting or denying injunctive relief in the first place.” Id. (citation omitted); see also

Welch v. Brown, No. 12-13808, 2014 WL 2931389, at *2 (E.D. Mich. June 30, 2014). “‘The test of

that discretion is measured by whether the requested modification effectuates or thwarts the purpose

behind the injunction’-i.e., ‘whether or not the status quo is maintained by the injunction.’” Id.

(quoting Sierra Club, 732 F.2d at 257). As the Second Circuit explained in Sierra Club: “An

injunction is an ambulatory remedy that marches along according to the nature of the proceedings. It

is executory and subject to adaption as events may shape the need ...” 732 F.2d at 257. Accordingly,

a district court “‘is authorized to make any changes in the injunction that are equitable in light of

subsequent changes in the facts or law or for any other good reason.’” Id. (quoting Movie Sys., Inc.


                                                    5
Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 6 of 10. PageID #: 2827




v. MAD Minneapolis Distrib., 717 F.2d 427, 430 (9th Cir. 1983)). “‘Generally, a district court has the

authority to modify its injunctive decrees where changed circumstances require modification so as to

effectuate the purposes underlying the initial grant of relief.’” The RightThing, LLC v. Brown, No.

3:09-cv-135, 2009 WL 1954632, at *2 (N.D. Ohio July 6, 2009) (quoting Pro Edge L.P. v. Gue, 411

F. Supp. 2d 1080, 1086-87 (N.D. Iowa 2006)).

        As an initial matter, although titled as a “Motion to Extend,” the Court construes Union

Home’s Motion as seeking a modification of the Preliminary Injunction to conform with Paragraph

4(a) of the Employee Agreement. (See Doc. No. 57 at PageID# 2057; 2078 n. 5.) Previously, the

Court declined to extend its modified version of the non-compete provision to one year from the date

of issuance. However, for the following reasons, the Court will now modify the Preliminary

Injunction set forth in its May 18th Order by conforming it to Paragraph 4(a) of the Employee

Agreement. Accordingly, the Preliminary Injunction as to Della Torre will be extended until May 18,

2022.

        Previously, the Court declined to extend the Preliminary Injunction one year from the Order

because, as of May 18, 2021, “Union Home ha[d] not presented any [reasonable] evidence that Della

Torre violated the modified version of the non-compete provision . . . .” (Id. at PageID# 2078 n. 5.)

The Court concluded that “[t]here [was] no evidence that Della Torre ha[d] attempted to work with

any of his past clients at Union Home.” (Id.) However, Union Home now presents evidence that

“Della Torre has not only attempted to work with his former Union Home clients since moving to

CrossCountry, but has actually closed loans for at least four of his Union Home customers at

CrossCountry.” (Doc. No. 78 at PageID# 2558.) Union Home identifies four customers whose loans

Della Torre originated while at Union Home, and who paid off their loans early following Della


                                                  6
Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 7 of 10. PageID #: 2828




Torre’s departure from Union Home. (Doc. No. 78-1 at ¶¶ 3-7.) Della Torre worked “to refinance

their loans with CrossCountry” and “was the loan officer for all four of these Union Home loans that

were refinanced by the same customers at CrossCountry with Della Torre as the loan officer.” (Doc.

No. 78 at PageID# 2559-60.) It is apparent, based on Union Home’s evidence, that Della Torre has

violated “the Court’s modified version of the non-compete provision”, and thus, the preliminary

injunction as to Della Torre should be extended until May 18, 2022. (Doc. No. 78 at PageID# 2558.)

       The Court is not persuaded by Della Torre’s arguments urging it to deny Union Home’s

Motion. First, the Court rejects Della Torre’s argument that Union Home “has not provided any new

facts or evidence to justify modifying or reconsidering” the Court’s prior Order. (Doc. No. 82 at

PageID# 2786.) First, Della Torre’s cited cases as to this argument are distinguishable from the instant

Motion. In Louisville/Jefferson Cty. Metro Gov’t v. Hotels.com, L.P., the court addressed a motion

for reconsideration of the district court’s ruling on a motion to dismiss and the motion for

reconsideration was granted due to a clear error of law. 590 F.3d at 384, 389. Similarly, Gooch v. Life

Inv’rs Ins. Co. of Am. involved a motion to dissolve the preliminary injunction. 672 F.3d at 414. The

court concluded that “Life Investors’[] motion is not based on new evidence and, therefore, is not a

proper motion for dissolution.” Id. at 415. See also Rodriguez v. Tenn. Laborers Health & Welfare

Fund, 89 F. App’x 949, 958-60 (6th Cir. 2004) (addressing a motion for reconsideration); McConocha

v. Blue Cross and Blue Shield Mut. of Ohio, 930 F. Supp. 1182, 1183-84 (N.D. Ohio 1996) (on motion

for reconsideration of a summary judgment ruling). Both Louisville/Jefferson Cty. and Gooch

involved motions to reconsider and/or dissolve a preliminary injunction, whereas here, Union Home

simply asks the Court to modify the existing Preliminary Injunction by enforcing the year-long

restrictive covenant to which Della Torre previously agreed. (See Doc. No. 84 at PageID# 2803.) The


                                                   7
Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 8 of 10. PageID #: 2829




Court agrees with Union Home that it is appropriate to modify the instant Preliminary Injunction to

enforce Della Torre’s agreed-upon contract, particularly in light of Union Home’s undisputed

evidence that Della Torre solicited his former Union Home clients. (Id.)

       Moreover, the Court is not persuaded by Della Torre’s insistence that Union Home may not

now present evidence of Della Torre’s solicitation of former Union Home customers. (See Doc. No.

82, PageID# 2787-88.) Union Home does not deny that it possessed the CrossCountry spreadsheet

enabling it to identify the four customers for whom Della Torre closed loans prior to the Preliminary

Injunction hearing. (Doc. No. 84 at PageID# 2804 & n. 2.) The Court agrees that Union Home has

not waived its position by not foreseeing that the Court would modify the non-compete provision and

preclude Della Torre “from soliciting or providing any services to customers or prospective customers

he serviced while employed by Union Home.” (Doc. No. 57 at PageID# 2078.) It was only after the

Court issued its modified non-compete covenant in its May 18th Order—which expressly restricted

Della Torre from soliciting former customers—that Union Home then investigated whether Della

Torre had violated the modified covenant. (Id.; Doc. No. 84 at PageID# 2804.) Union Home’s

subsequent investigation demonstrated that Della Torre’s testimony referenced in the Court’s May

18th Order was demonstrably false as to his not soliciting any former customers. Union Home’s

evidence indicates that he had started files at CrossCountry for some of his former Union Home

customers shortly after leaving Union Home and completed no cash-out refinances for them at

CrossCountry. (See Doc. No. 78 at PageID# 2559-60 & Ex. B (Doc. No. 80-2 under seal); Doc. No.

78-1 at ¶¶ 3-7.) The Court’s modification of Della Torre’s non-compete covenant was premised on

Della Torre’s testimony and a perceived lack of evidence that Della Torre violated the modified

version of the non-compete provision:


                                                 8
    Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 9 of 10. PageID #: 2830




           [Della Torre] testified that prior to leaving Union Home, he did not solicit any customers to
           work with him at CrossCountry, that he has not used any information from his OneDrive to
           compete with Union Home, and that after he left Union Home, he would not return calls from
           any Union Home clients. As a result, extension of the non-compete period is not warranted.

(Doc. No. 57 at PageID# 2078 n. 5.) However, Union Home’s proffered evidence now makes clear

that Della Torre’s testimony was not in good faith and that he indeed solicited former clients prior to

the May 5, 2021 Preliminary Injunction hearing.

           Finally, the Court rejects Della Torre’s argument that Union Home is not entitled to a

modification of the Preliminary Injunction because it fails to address the four preliminary injunction

factors. (Doc. No. 82 at PageID# 2784.) 1 Della Torre cites to this Court’s opinion in Handel’s

Enterprises v. Schulenberg, 431 F. Supp. 3d 946, 960 (N.D. Ohio 2020), for the proposition that when

determining whether to extend a preliminary injunction, courts must apply the same standard used to

determine whether to grant an injunction in the first place. The Court finds Handel’s to be

distinguishable from the case at bar. In Handel’s, the plaintiff argued that the previously assigned

district judge would have extended the preliminary injunction had Handel’s “more clearly articulated

the fact that the Franchise Agreement’s initial term and Schulenburg’s status as a franchisee would

expire on January 22, 2021.” 431 F. Supp. 3d at 959-60. But it was clear that the previously assigned

judge was aware of the plaintiff’s argument and nevertheless declined to extend the preliminary

injunction. Id. The procedural posture in Handel’s is therefore distinguishable from the instant matter.

Moreover, nearly 18 months had elapsed between when the initial preliminary injunction in Handel’s

was issued and when Handel’s filed its “Motion to Correct the Expiration Date”. Id. at 951-52. Here,

the Court addressed the factors relevant to its Preliminary Injunction analysis in its May 18th Order




1
    Union Home did address the preliminary injunction factors in its Reply. (See Doc. No. 84 at PageID# 2800-01.)
                                                            9
Case: 1:20-cv-02690-PAB Doc #: 86 Filed: 09/16/21 10 of 10. PageID #: 2831




just a few months ago. The Court’s prior reasoning with respect to those factors applies equally to

the decision of whether to modify the Preliminary Injunction to expire one year from the Court’s

Order—to May 18, 2022. The Court sees no reason to restate those reasons here. See Yolton, 2007

WL 3037709, at *4.

          The Court holds that it is necessary to modify the Preliminary Injunction to accomplish its

original purpose and bring it in conformity with Paragraph 4(a) of the Employment Agreement.

Accordingly, the Court will extend the Preliminary Injunction as to Della Torre to May 18, 2022.

   III.      Conclusion

          Accordingly, and for all the reasons set forth above, Plaintiff’s Motion to Extend the

Preliminary Injunction as to Defendant Della Torre (Doc. No. 78) is GRANTED. IT IS HEREBY

ORDERED that:

          a. Della Torre is enjoined from soliciting or providing any services to customers or

          prospective customers he serviced while employed by Union Home or for which he received

          confidential information while employed by Union Home within 100 miles of Union Home’s

          former Rehoboth Beach branch office until May 18, 2022.

          IT IS SO ORDERED.



                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: September 16, 2021                               U.S. DISTRICT JUDGE




                                                  10
